Citation Nr: 1510633	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-01 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for nausea, to include as due to headaches.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to July 1969, to include service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran was previously represented in this appeal by a private attorney, David L Huffman, but the VA's Acting General Counsel during 2014 cancelled that attorney's accreditation to represent claimants seeking VA benefits.  Accordingly, Mr. Huffman is without the authority to assist claimants in the preparation, presentation, and prosecution of claims for VA benefits.  The Veteran was made aware of this development by the Board through its August 2014 correspondence to him, to which he replied that he would represent himself in his pending appeal and that the Board proceed with its review of his appeal.  

The issues of the Veteran's entitlement to service connection for bilateral hearing loss, headaches, and nausea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's hypertension is related to active duty.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder, including that which is part of his virtual claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim(s).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

By this appeal, the Veteran seeks service connection for hypertension.  In his February 2010 application, he indicates that he began treatment for hypertension in 2007.  In his oral testimony offered at a Board hearing in May 2014 he stated that  he has had elevated blood pressure readings for a period of years prior to its diagnosis about five or six years prior to that hearing.  He further alleged that he had served in Vietnam and experienced considerable stress as a result, and he contended that such stress may be linked to the onset of his hypertension after service.  He was not otherwise able to indicate a reason why his hypertension was service related.  

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006). 

The notification obligation in this case was accomplished by way of the RO's correspondence, dated in February 2010. 

The record includes the Veteran's service treatment records, in addition to a various medical examination and treatment reports compiled by multiple medical professionals during postservice years.  Moreover, the Veteran has not made the RO or Board aware of any additional evidence that needs to be obtained in order to decide fairly the claim herein addressed on its merits.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The record indicates that the Veteran has not been afforded a VA examination in reference to his claim for service connection for hypertension and the Veteran at his hearing before the Board referenced that fact and by implication was requesting that he be afforded a VA examination.  However, none is otherwise shown to be warranted by the evidence of record, including the Veteran's oral and written testimony.  There is no showing of hypertension in service or until 2000 and no competent evidence to the effect that the Veteran's hypertension bears a nexus to his period of active service, to include as a result of stress involving his tour of duty in Vietnam or other inservice event.  Thus, there is no duty to provide an examination or to obtain a medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation. 

Analysis

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For certain chronic disorders, such as cardiovascular-renal disease, including hypertension, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  The requirement that there be a current disability is satisfied when the disability is shown at the time during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The law providing for grants of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as arthritis) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service treatment records fail to disclose any complaint, finding, or diagnosis involving hypertension and the presence of hypertension was specifically denied by the Veteran in reports of medical history compiled in service.  Hypertension is first shown at a point long after service in 2000, but not prior thereto and there is nothing in the record to confirm or substantiate the Veteran's account that he had elevated blood pressure readings or otherwise had borderline hypertension for years prior to its diagnosis and/or treatment.  Moreover, no medical professional has identified by finding or opinion that the Veteran's hypertension originated in service or was present to the required degree during the one-year period immediately following service separation.  Lacking as well is corroborative evidence with respect to the Veteran's allegation that the stress associated with his service in Vietnam resulted in his hypertension many years postservice.  

The only other evidence in the record concerning the etiology of the Veteran's hypertension is the Veteran's own statements.  The Veteran is competent to describe the symptoms he has experienced and the time frame for those symptoms, as well as what others have told him.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  In addition, lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

Inasmuch as the evidence against entitlement is far greater than that supportive of entitlement, the benefit of the doubt cannot be afforded the Veteran and the claim must be denied.  38 U.S.C.A. § 5107(b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for hypertension is denied.  


REMAND

Regarding the other claims herein at issue, it is noted that a VA audiological examination in May 2011 failed to identify hearing loss of either ear for VA purposes.  See 38 C.F.R. § 3.385.  However, hearing loss of the left ear meeting the criteria of 38 C.F.R. § 3.385 was clinically shown at the time of the Veteran's separation examination in July 1969, when a diagnosis of partial deafness of the left ear was set forth.  This fact, although noted by the RO in its rating decision of August 2010, was not accorded any significance by the RO, although it was emphasized that the Veteran had failed to appear for a scheduled VA examination and that any material evidence therefrom could thus not be considered.  Nevertheless, the Veteran did appear for a subsequent VA examination in May 2011, when the existence of hearing loss of the left ear for VA purposes at service separation was neither noted nor discussed and the VA examiner indicated that an opinion as to nexus had not been requested by the RO.  Thus, remand to obtain a complete VA audiological examination and to solicit a medical opinion as to the significance of the inservice audiological finding of left ear hearing loss for VA purposes in relationship to the claim for service connection, particularly in light of the Veteran's credible testimony as to the occurrence of inservice acoustic trauma, is found to be necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Testimony of the Veteran at his Board hearing in May 2014 was also to the effect that he had suffered from headaches prior to service that did not require use of any medication and could not recall whether or not he experienced headaches in service.  He nonetheless testified that severe headaches and associated nausea first occurred shortly after his discharge from active duty, for which he sought private medical treatment in late 1969 or early 1970.  He reported having been placed on Imitrex for relief of his headaches and being referred to a neurologist for further evaluation.  He further testified that while serving in the Army Reserve from 1970 to 1972 he was treated by service department medical personnel during a training exercise in which he traveled from Parkersburg, West Virginia, to Fort A. P. Hill, Virginia, and was incapacitated for a two-day period because of severe headaches and associated nausea.  Records relating to this medical care are not now contained within the Veteran's claims folder and efforts to obtain same are needed prior to the Board's adjudication of the merits of the claims for service connection for headaches and nausea.  

In addition, the record indicates that no VA examination regarding the Veteran's claimed headaches and his related nausea has been afforded him to date.  On an October 1965 Report of Medical History, the Veteran answered "yes" to a question regarding frequent or severe headaches.  The examiner noted that the Veteran had "[h]eadache - mild - infrequent.  States that he had migraine headaches? - relieved [with] aspirin!"  The accompanying report of medical examination was silent for any pertinent defects or diagnoses.  

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Given the discrepancy between the enlistment examination (no defect) and contemporaneous medical history (defect, with question mark), and affording the Veteran the benefit of the doubt, the Board finds that the presumption of soundness attaches.  The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's headache disability both preexisted and was not aggravated by service. 

Accordingly, this case is REMANDED for the following actions:

1.  Verify the dates of the Veteran's service in the Army Reserve and obtain all medical records compiled by the service department during that period of service, to include specifically medical records relating to treatment for headaches, nausea, and hearing loss, for inclusion in his VA claims folder.  

2.  Ask the Veteran to provide the names, addresses, dates, and other pertinent details involving medical care he received from private sources for his headaches, nausea, and hearing loss, if any, immediately following his discharge from military service in July 1969 and in the years thereafter.  

Upon receipt of that information, the AOJ should attempt to obtain all available medical records for inclusion in the Veteran's VA claims folder.  

3.  Thereafter, afford the Veteran appropriate VA examinations with respect to his claims for service connection for headaches, nausea, and hearing loss in order to ascertain if any claimed disorder originated in service or is otherwise attributable to service, or as applicable to the claimed nausea, whether it is due to his headaches.  As part of those examinations, the VA examiners should undertake a review of the Veteran's history and current complaints, as well as comprehensive clinical evaluations and any tests deemed as necessary.  The Veteran's claims folder in its entirety should be furnished to the VA examiners for review.  

The VA examiners should then offer opinions addressing the following questions, providing a complete rationale for each response: 

(a)  Regarding the claimed hearing loss, is it at least as likely as not (50 percent or greater degree of probability) that hearing loss of either ear, if meeting the criteria of 38 C.F.R. § 3.385, originated in service or is otherwise attributable thereto or any incident thereof, inclusive of acoustic trauma?  The VA examiner who evaluates the Veteran's hearing loss should concede the existence of inservice acoustic trauma in furnishing the requested medical opinion.  As well, the VA examiner must note and consider the significance, if any, of the inservice showing of left ear hearing loss for VA purposes in July 1969.  

(b)  Regarding hearing loss, is it at least as likely as not (50 percent or greater degree of probability) that any sensorineural hearing loss of either ear was manifested during the one-year period immediately following the Veteran's discharge from service, and, if so, how and to what degree was any such hearing loss manifested? 

(c)  As for the Veteran's headaches, (i) does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a headache disorder that existed prior to his entry onto active duty?

(ii) If the answer is yes, does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the preexisting headache disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(iii) If the answer to either (i) or (ii) is no, is it at least as likely as not that the Veteran's headache disorder had its onset in service?

(d)  If and only if the VA examiner in (c) above finds that the Veteran's headaches are linked to service, then its relationship to claimed nausea should be addressed and a medical opinion should be offered as to whether it is at least as likely as not that the Veteran's headaches either caused or aggravated the claimed nausea?  

4.  Lastly, readjudicate the issues on appeal and if any benefit sought is not granted to the Veteran's satisfaction, furnish him with a supplemental statement of the case and afford him a reasonable period for a response, prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


